United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1350
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         * Appeal from the United States
         v.                              * District Court for the
                                         * Southern District of Iowa.
Juan Jose Vaca-Arceo,                    *
                                         *     [UNPUBLISHED]
              Appellant.                 *
                                    ___________

                              Submitted: January 27, 2006
                                 Filed: February 8, 2006
                                  ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

      Juan Jose Vaca-Arceo (Vaca-Arceo) appeals the 50-month sentence the district
     1
court imposed upon his guilty plea to illegal reentry after deportation, in violation of
8 U.S.C. § 1326(a). For reversal, Vaca-Arceo argues the district court erred by
sentencing him under mandatory Sentencing Guidelines in violation of United States
v. Booker, 125 S. Ct. 738 (2005).




         1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
       Vaca-Arceo’s failure to object below to the district court’s mandatory
application of the Guidelines limits this court to a plain-error review. See United
States v. Pirani, 406 F.3d 543, 550 (8th Cir.) (en banc), cert. denied, 126 S. Ct. 266
(2005). While the district court plainly erred in sentencing Vaca-Arceo under a
mandatory application of the Guidelines, the error was not prejudicial because Vaca-
Arceo was sentenced toward the middle of the calculated Guidelines range and
nothing in the record suggests Vaca-Arceo would have received a more lenient
sentence under an advisory Guidelines scheme. See United States v. Norman, 427
F.3d 537, 539-40 (8th Cir. 2005) (finding no prejudice where defendant was sentenced
in middle of the Guidelines range and there was no other indication in the record that
he would have received a more lenient sentence under an advisory Guidelines
scheme); Pirani, 406 F.3d at 550, 552-53 (plain-error test).

      Accordingly, we affirm.
                     ______________________________




                                         -2-